Order entered July 31, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01721-CR

                          CLARK DEONTE WINFIELD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F07-73268-N

                                           ORDER
         The Court REINSTATES the appeal.

         On July 10, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and is represented by the Dallas County Public Defender’s

Office; (3) Nanette Hendrickson explained that the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty days from July 15, 2013 to file appellant’s

brief.

         We ORDER appellant to file his brief by AUGUST 14, 2013.


                                                      /s/   DAVID EVANS
                                                            JUSTICE